Exhibit 10.30

2007 LONG-TERM PERFORMANCE PLAN

TERMS AND CONDITIONS

AWARD NOTICE AND AGREEMENT FOR STOCK OPTION GRANT

Beckman Coulter, Inc. maintains its 2007 Long-Term Performance Plan (the “Plan”)
which is incorporated into and forms a part of the Award Notice and Agreement
(“Award Agreement”) and under which this non-qualified stock option award is
made. These Terms and Conditions are also incorporated into and form a part of
the Award Agreement. Unless a contrary meaning is clearly indicated, all terms
in this grant shall have the same meaning assigned them in the Plan. The pronoun
“you” used in this document refers to the optionee (or, as applicable, to the
legal representative or other person or persons entitled to exercise under
provisions relating to the death or incapacity of the optionee).

1. Option Grant and Exercise Price. The Notice portion of the Award Agreement
states the number of shares of Beckman Coulter, Inc. Common Stock (par value
$0.10 per share), which may be purchased under this option. The grant date and
exercise price (also known as “option price”) are also stated in the Notice
portion of the Award Agreement.

2. Option Term. The option will terminate on the seventh (7th) year anniversary
of the grant date, unless it is earlier terminated in accordance with provisions
of Paragraphs 3 or 4 below.

3. Option Exercisability. The following vesting schedule reflects the percentage
of the optioned shares that are exercisable while continuously employed by the
Company or its subsidiaries from the grant date:

 

Up to 1 year

   0%   

1 year

   25%  

2 years

   50%  

3 years

   75%  

4 years

   100%

Percentages are converted and rounded to whole shares according to the
administrative procedures of the record keeper. You do not have to wait until
all options are vested in order to exercise any portion that is vested. You may
exercise all vested options or part of the vested options in increments of whole
shares only.

No option shall be exercisable after the then current exercise administrator’s
close of business on the last business day that occurs prior to the applicable
option termination date.

If your employment terminates, the following special rules apply:

 

 

•

 

If your employment terminates due to your Retirement, Total Disability or death,
the option, to the extent outstanding and unvested as of the date of your
employment termination, will become fully vested as of such date, and you will
have a five (5)-year period (from your employment termination date until the
fifth (5th) year anniversary of such date) to exercise vested options before
they expire, unless an earlier option termination date applies according to
Paragraph 4 below.



--------------------------------------------------------------------------------

 

•

 

If your employment terminates for any reason other than Retirement, Total
Disability or death, only that portion of the option that has vested on or
before the termination date may be exercised and any unvested remainder is
forfeited. No proration of vesting occurs based on service between the vesting
anniversaries. You will have a three (3) -month period from your employment
termination date until the third (3rd ) month anniversary of such date to
exercise vested options before they expire, unless an earlier option termination
date applies according to Paragraph 4 below.

 

  •  

For purposes of this option, “Retirement” and “Total Disability” mean:

“Retirement” – termination from employment on or following the date (1) you have
completed five or more years of service and (2) your whole years of age plus
whole years of service total 65 or more. If you are eligible on the termination
date to participate in the Beckman Coulter, Inc. Pension Plan, the Beckman
Coulter, Inc. Retirement Account Plan or the Retirement Plus program under the
Beckman Coulter, Inc. Savings Plan, “years of service” in the preceding sentence
shall mean years of service as calculated for vesting purposes in the applicable
plan. If you are not eligible on the termination date to participate in the
Beckman Coulter, Inc. Pension Plan, the Beckman Coulter, Inc. Retirement Account
Plan or the Retirement Plus program under the Beckman Coulter, Inc. Savings
Plan, “years of service” shall mean complete years of service with the Company
and its subsidiaries determined according to your anniversary date maintained by
the Company; provided that if your employment with the Company and its
subsidiaries began as a result of an acquisition by the Company, your years of
service shall be determined using the acquisition date.

“Total Disability” — termination of employment as a result of a medically
determinable physical or mental impairment of a potentially permanent character
which prevents you from engaging in any substantial gainful employment.

 

  •  

If you transfer employment between or among the Company and any of its
subsidiaries, any such transfer is not considered a termination of employment
for purposes of this option grant.

4. Earlier Option Termination Date. The option will terminate on the earliest
date to occur of the following:

 

 

•

 

the seventh (7th ) year anniversary of the grant date,

 

 

•

 

the third (3rd ) month anniversary or fifth (5th) year anniversary of your
employment termination date, as applicable under Paragraph 3 above, or

 

  •  

the option termination date set by the Plan Administrator due to events
described in Section 7 of the Plan.

5. Stockholder Rights; Non-Transferability of Option; Binding Effect on Heirs
and Others. You do not have any rights of a stockholder of the Company with
respect to any shares subject to the option until such time as optioned shares
are issued to you in conjunction with an exercise of all or part of the option
as reflected on the records of the Company’s transfer agent.

 

2



--------------------------------------------------------------------------------

This option is not transferable except by will or the laws of descent and
distribution. While you are alive, only you may exercise the option unless you
are incapacitated due to a mental or physical disability. If such incapacity
occurs, your legal representative may exercise the option upon submission of
proof acceptable to the Company or its appointed representative at the time of
exercise of both the incapacity and the designated or appointed authority of the
legal representative to so act. The terms of this option shall be binding upon
the executors, administrators, legal representatives, heirs, successors and
assigns of the optionee. Without limiting the generality of the foregoing, the
option may not be assigned, transferred (except as permitted by Section 5.6 of
the Plan), pledged or hypothecated in any way. Further, the option granted
herein shall not be assigned or assignable by operation of law and shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the option contrary to
these provisions, and the levy of any execution, attachment or similar process
upon the option, shall be null and void and without effect.

6. Method of Exercise of Option; Payment; Issuance of Shares. You are
responsible for the timely payment and completion of all documentation necessary
to exercise the option. The exercise of the option by any person or persons
other than yourself, in accordance with the terms of Paragraph 5 above, shall be
accompanied by proof acceptable to the Company or its appointed representative
of the entitlement of such persons to exercise the option. You are required to
exercise options according to the procedures that are in place with the exercise
administrator at the time of exercise. Various methods of payment for option
shares at time of exercise are available. Check with the Company or its
appointed representative for your alternatives.

You are also responsible to pay all amounts required to be withheld by the
Company under federal, state or local income and employment tax laws, which
amounts shall be paid or withheld pursuant to procedures in place at the time of
exercise.

7. Restrictions on Exercise. No shares will be issued pursuant to the exercise
of an option unless such issuance and such exercise comply with all relevant
provisions of law and the requirements of any stock exchange upon which the
shares may be listed. The shares may not be exercised if the issuance of such
shares upon such exercise or the method of payment or consideration for such
shares would constitute a violation of any applicable federal or state
securities or other law or regulation. As a condition to the exercise of the
option, the Company may require you to make any representation and warranty to
the Company as it deems advisable or required by any applicable law or
regulation.

8. No Employment Contract. Nothing contained in the Award Agreement, including
any documents incorporated therein by reference, nor the granting of the option
award or any exercise of the option, shall confer upon you any right to continue
in the employ or other service of the Company (including also any of its
subsidiaries) or constitute any contract or agreement of employment or other
service, nor shall it interfere in any way with the right of the Company or any
of its subsidiaries to change your compensation or other benefits or to
terminate your employment with or without cause.

9. Entire Understanding; Modification; Disputes. The entire understanding
between you and the Company is contained in the Award Agreement and documents
incorporated therein by reference. No modification or amendment of these
documents or any additional agreement concerning this stock option grant will
take effect unless it is approved by the Administrator and is in writing

 

3



--------------------------------------------------------------------------------

and signed by the Company’s Senior Vice President, Human Resources. Any
modification, amendment, or additional agreement must expressly state the
intention of the Administrator to modify or supplement the terms of this stock
option grant. The Administrator in its sole discretion shall determine any
dispute or disagreement that may arise under or as a result of or pursuant to
this award, and any interpretation by the Administrator of the terms of this
award shall be final and binding.

 

4